Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action responsive to applicant’s filing of 5/30/2019.  Claims 1-11 are pending and rejected.

Priority
	Applicant’s claim of priority to application CN201803671485.6 filed 4/23/2018 in China is acknowledged. 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-11 recites the limitation "the conveyor bel" in claim 1 line 6 and final line; claim 4 line 2, claim 5 lines 3 and 4; claim 6 line 3, claim 7 line 3.  There is insufficient 
Claim 2 is further indefinite in that it compares a stored image of a defective part with the part under test.  If the COMPARISON is abnormal, the workpiece is judged abnormal.  Is applicant contending the piece is abnormal if its image does not match the specific defective workpiece or if it matches a stored defective workpiece.  Is applicant intending to sort out defective workpieces or non-defective workpieces.  Or did applicant intend to judge abnormal the piece if its image matches a specific defective stored image? What happens if the workpiece if defective of a different defect than stored images-is it deemed defective or abnormal?  
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claims 1, 2, 3, 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nygaard et al. ‘968 (US20200360968) which discloses all the claimed elements including: 
(re: cl 1) An automatic magnetic core sorting system based on machine vision, comprising an image acquisition and detection mechanism (¶112-visionlab system), 

an image processing module (¶112-visionlab system),
 a central control module and a workpiece sorting mechanism (¶146-processor and sorter); 
wherein the image acquisition and detection mechanism comprises a visual device, which, in a real-time manner, acquires the signals of images taken from various angles of each workpiece that is conveyed on the conveyor belt (101-camera taking images of items passing on belt) , 
and then transmit those signals to the digital conversion module; the digital conversion module communicates with the image acquisition and detection mechanism (Spreadsheet Data Uploaded in to a VisionLab Database of FIG. 21) to receive the signals of images of each workpiece taken from various angles via the image acquisition and detection mechanism in real time; then, based on pixel distribution (¶199-detecting shape), brightness (¶21-matching intensity levels) and color information (¶198-color inspection), the digital conversion module converts those signals into digital signals corresponding to each angle of each workpiece, and transmits them to the image processing module; the image processing module is connected with the digital conversion module; with the digital signals of images of each workpiece taken from various angles received (¶147-workpices on rotating stage while viewed by imaging system), the digital signals are compared with a preset value, and the comparison results are sent to the central control module (¶21-compares with reference image); the central control module judges and controls the operations of the workpiece sorting mechanism according to the comparison results sent from the image processing module (¶215-compared to reference limit values) , and manipulates the workpiece sorting mechanism to pick out any defective workpiece (¶236-bad parts sorted to reject bin).conveyed on the conveyor belt (¶101-parts conveyed on conveyor belt #19).

.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.  

	Claim(s) 1, 2, 3, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kujaczniski et al. (US20150290683) in view of Nygaard et al. ‘253 (US20160231253)  wherein Kujaczniski et al. teaches: 

an image processing module (¶ 45-processor process parts to identify geometric dimension,  ¶51,¶41-visual defect identified; ¶ 35),
a central control module (¶ 45-processor; system controller fig 1.)
and a workpiece sorting mechanism (¶ 45-part sorter);
wherein the image acquisition and detection mechanism comprises a visual device, which, in a real-time manner, acquires the signals of images taken from various angles of each workpiece that is conveyed on the conveyor belt (¶ 105-6 or 8 way view),
and then transmit those signals (¶87-transmits signals to processor,¶88);
Determine condition based on pixel distribution and color information (¶123-determine whether part is good or defected “based upon discoloration , distribution -determine condition based upon dents” dents would be reflective of distribution on pixels) 
with the digital signals of images of each workpiece taken from various angles received (¶105-images from sides for a 360 degree view),
the digital signals are compared with a preset value, and the comparison results are sent to the central control module; the central control module judges and controls the operations of the workpiece sorting mechanism according to the comparison results sent from the image processing module (¶133-135 -compares to see if part within range-reject),
and manipulates the workpiece sorting mechanism to pick out any defective workpiece conveyed on the conveyor belt (¶83 rejects from track 1 parts that fail test ; ¶80-magnetic conveyor belt for moving parts).
Nygaard et al. ‘253 teaches what Kujaczniski et al. lacks of: 

and then transmit those signals to the digital conversion module (¶ 107-“The pixel data are stored in a memory of the frame grabber, or transmitted, for instance, by a high speed link, directly to the processer of FIGS. 3 and 9.”)  
the digital conversion module communicates with the image acquisition and detection mechanism to receive the signals of images of each workpiece taken from various angles via the image acquisition and detection mechanism in real time  (¶ 107-“The pixel data are stored in a memory of the frame grabber, or transmitted, for instance, by a high speed link, directly to the processer of FIGS. 3 and 9.”);  It would have been obvious at the effective time of the invention for Kujaczniski et al. to communicate the multi angled images in real time to examine the workpiece from defects on plural sides without interrupting the conveyor line as taught by Nygaard et al. ‘253.
then, based on brightness (¶85-86)
the digital conversion module converts those signals into digital signals corresponding to each angle of each workpiece;
and transmits them to the image processing module (¶(107-the image processing module is connected with the digital; ¶107-“detection device 94 (in FIG. 9) which typically includes a camera, which may be a digital CCD camera (e.g.; color or black/white) and an associated frame grabber (or digital frame buffer provided with the camera),which digitizes the video output from the television camera to obtain pixel data representing a two-dimensional image of portions of the side surfaces of the case 32.”).  It would have been obvious at the effective time of the 

Kujaczniski et al. teaches: 
(re: cl 2) wherein the preset value comparison procedures in the image processing module are as follows: after acquiring the digital signals of images of each workpiece taken from various angles, the image processing module compares them with the stored digital signals of defective workpiece images (¶133-135-compares to see if part within range-reject);
if the comparison result is abnormal, the workpiece is judged as abnormal (¶133-135
compares to see if part within range-reject).

(re: cl 3) wherein the image acquisition and detection mechanism also comprises a conveyor belt for placing workpieces to be sorted and conveying them to an image acquisition station of the vision device (¶78 conveyor from feeder bowl).

(re: cl 10) wherein the central control module is a PLC controller (¶93-controls sorting parts sensed in real time, ¶88-high speed inspection of parts forwarded to it, ¶84-recieves images of parts conveyed  to its sensors).

	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kujaczniski et al. (US20150290683) in view of Nygaard et al. ‘253 (US20160231253) in further view of Wertenberger et al. (US20190071261) wherein Kujacziniski et al. in view of Nygaard et al. ‘253 teaches the elements previously discussed and Wertenberger et al. teaches what Kujacziniski et al. lacks of: 
(re: cl 4) wherein the conveyor belt is provided with a turnover mechanism in the middle for turning workpieces over (20190071261-¶14-flips over   items on conveyor #22).
	It would have been obvious at the effective time of the invention for Kujaczniski et al. to have a workpiece turnover mechanism to view the opposite side of the item as taught by Wertenberger et al..

	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Kujaczniski et al. (US20150290683) in view of Nygaard (US20160231253)
In further view of Schlezinger et al. (US20150377796) in further view of Aoyama 5291645 wherein Kujacziniski et al. in view of Nygaard et al. ‘253 teaches the elements previously discussed and Schlezinger et al. teaches what Kujacziniski et al. lacks of: 
(re: cl 5) wherein the workpiece sorting mechanism comprises a driving device and a waste bin which are symmetrically arranged on both sides of the conveyor belt (¶10-“a plurality of sorting mechanisms for transferring substrates from the second conveyor to the plurality of bins.”; ¶28-bins laterally of conveyor-“ bins 115 (twelve are shown) are disposed laterally outward of the conveyor 106b”).

Aoyama teaches what Kujaczniski et al. of:
the driving device comprises a bracket fixed at the edge of the conveyor belt, a driving cylinder arranged above the bracket, and a nylon block arranged at the front end of the driving cylinder for pushing defective workpieces into the waste bin (c6 L 47-59, c9L3-13 bracket #18 for holding diverter comprising cylinder for diverting objects).
It would have been obvious at the effective time of the invention for Kujaczniski et al. to a driving cylinder arranged above the bracket, and a nylon block arranged at the front end of the driving cylinder for pushing defective workpices off the conveyor as a way of directing pieces after inspection to the appropriate destination as taught by Aoyama.

	Claim(s) 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kujaczniski et al. (US20150290683) in view of Nygaard et al. ‘253 (US20160231253)
in further view of Pratt et al. (US20020002418) wherein Kujacziniski et al. in view of Nygaard et al. ‘253 teaches the elements previously discussed and Pratt et al. teaches what Kujacziniski et al. lacks of: 
(re: cl 6) wherein the vision device is arranged in a darkroom and comprises a plurality of camera devices aiming at workpieces on the conveyor belt  (¶26-darkroom for inspecting workpice removed from conveyor by robot for imaging inpsection).


Kujaczniski et al. teaches: 
 (re: cl 9) wherein the camera device comprises a camera (¶90), a lens (¶90) and a light source (¶89-“An illuminator 120 “).

	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kujaczniski et al. (US20150290683) in view of Nygaard et al. ‘253 (US20160231253)
in further view of Morency et al. (US20150290805) wherein 
Kujaczniski et al. in view of Nygaard et al. ‘253 teaches: the elements previously discussed and  Morency et al. teaches what Kujaczniski et al. lacks of:
(re: cl 7) wherein a walking robot is arranged on a side of the conveyor belt and moves to and fro in a direction parallel to the conveyor belt (¶87-gantry robot).
It would have been obvious at the effective time of the invention for Kujaczniski et al. to use a walking robot to let the robot effect transfers anywhere along the line that needs diverting or handling as taught by Morency et al..

	Claim(s) 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kujaczniski et al. (US20150290683)in view of Nygaard et al. ‘253 (US20160231253) in further view of Morency et al. (US20150290805) in further view of Kimura et al. (US20180005365)  
Kimura et al. teaches what Kujaczniski et al. lacks of:
(re: cl 8) wherein the vision device is a camera device arranged on the walking robot and is installed at the end of the robot arm by a clamp (¶84-“ camera is installed on the robot arm“).
It would have been obvious at the effective time of the invention for Kujaczniski et al. to have a camera on the robot to have aclose up view of the workpiece being inspected and moved and facilitate easy manipulation of the workpiece for optimal view as taught by Kimura et al..

Kujaczniski et al. teaches: 
(re: cl 11) wherein the camera device comprises a camera (¶90), a lens (¶90) and a light source (¶89-“An illuminator 120 “).

	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nygaraard et al. ‘968 (US20200360968)   in view of  Wertenberger et al. (US20190071261) wherein Nygaraard et al. ‘968  teaches the elements previously discussed and Wertenberger et al. teaches what Nygaraard et al. ‘968 lacks of: 
(re: cl 4) wherein the conveyor belt is provided with a turnover mechanism in the middle for turning workpieces over (-¶14-flips over   items on conveyor #22).
	It would have been obvious at the effective time of the invention for Nygaraard et al. ‘962 to have a workpiece turnover mechanism to view the opposite side of the item as taught by Wertenberger et al.


	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nygaraard et al. ‘968 (US20200360968)   in view of  Schlezinger et al. (US20150377796)wherein Nygaraard et al. ‘968  teaches the elements previously discussed and Nygaard et al. ‘968 further teaches: 
wherein the workpiece sorting mechanism comprises a driving device and a waste bin which are symmetrically arranged (¶232 bins #49);
the driving device comprises a bracket fixed at the edge of the conveyor belt, a driving cylinder arranged above the bracket, and a nylon block arranged at the front end of the driving cylinder for pushing defective workpieces into the waste bin. (¶232, ¶234 cylinder propels pusher to move parts to bins).
Schlezinger et al. teaches teaches what Nygaard et al. ‘968 lacks of:
The waste bins are disposed on both sides of the conveyor belt (¶10-“a plurality of sorting mechanisms for transferring substrates from the second conveyor to the plurality of bins.”; ¶28-bins laterally of conveyor-“ bins 115 (twelve are shown) are disposed laterally outward of the conveyor 106b”).
It would have been obvious at the effective time of the invention for Kujaczniski et al. to have waste bins which are symmetrically arranged on both sides of the conveyor belt as a place to remove workpieces outside a certain range of acceptability as taught by Schlezinger et al..

	Claim(s) 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Nygaard et al. ‘968 ((US20200360968)   in view of Pratt et al. (US20020002418) wherein Nygaard et al. ‘968 teaches the elements previously discussed and Pratt et al. teaches what Nygaard et al. ‘968 lacks of: 

It would have been obvious at the effective time of the invention for Nygaard et al. ‘968 to have a a darkroom for visually inspecting workpieces to remove extraneous light which may interfere with visual inspection as taught by Pratt et al..

Nygaard et al. ‘968 teaches:
(re: cl 9) wherein the camera device comprises a camera, a lens (107-camera and lense in Visionlab system) and a light source (¶207-array of LED light sources). 
	Claim(s) 7, 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Nygaard et al. ‘962 (US20200360968)   in view of Nygaard et al. ‘253 (US20160231253)
in further view of Morency et al. (US20150290805) wherein 
Nygaard et al. ‘962 teaches: the elements previously discussed and  Morency et al. teaches what Nygaazrd et al. ‘962 lacks of:
(re: cl 7) wherein a walking robot is arranged on a side of the conveyor belt and moves to and fro in a direction parallel to the conveyor belt (¶87-gantry robot).
It would have been obvious at the effective time of the invention for Nygaazrd et al. ‘962 to use a walking robot to let the robot effect transfers anywhere along the line that needs diverting or handling as taught by Morency et al..

Nygaard et al. ‘968 teaches:


(re: cl 11) wherein the camera device comprises a camera, a lens (¶107-camera and lense in Visionlab system) and a light source (¶207-array of LED light sources). 


Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Exmr. Michael E. Butler whose telephone number is (571) 272-6937.
16. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox, can be reached on (571) 272-6923.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
17.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655